Citation Nr: 0724304	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 5, 2004, 
for the grant of service connection for lumbar disc disease 
with right radicular pain, to include whether there was clear 
and unmistakable error (CUE) in a February 1993 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from July 1980 to September 
1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The August 2004 rating decision granted 
service connection for lumbar disc disease with right 
radicular pain and assigned a 40 percent disability 
evaluation, effective April 5, 2004.  In response, the 
veteran appealed the effective date assigned for the grant of 
service connection.

In a February 2005 statement, and again at his November 2005 
hearing before the RO, the veteran raised a claim of clear 
and unmistakable error (CUE) in a February 1993 rating 
decision which did not grant service connection for his back 
disorder at that time.  The RO adjudicated the CUE claim in 
August 2006.  While the Board acknowledges that the RO issued 
its decision in the form of a supplemental statement of the 
case (SSOC) by a Decision Review Officer, this initial 
adjudication should have been considered in a rating 
decision, wherein the veteran would be informed of his 
appellate rights and provided with the opportunity for a 
timely notice of disagreement (NOD).  However, the RO's 
decision to consider his claim for CUE as part and parcel of 
his claim for an earlier effective date necessarily deprived 
the veteran of his opportunity to file a timely notice of 
disagreement (NOD) as to the CUE decision, as the veteran was 
informed that since he had already filed a substantive appeal 
with the Board, a response to the SSOC was optional.  It was 
contended at the Travel Board hearing that the veteran relied 
on this information to believe he had timely appealed the CUE 
denial.  The Board finds that, in light of the circumstances 
described above, and with resolution of doubt in the 
veteran's favor, that the veteran was justified in such 
reliance.  In this regard, the Board notes that the issue of 
CUE in the February 1993 rating decision is part and parcel 
of the issue entitlement to an effective date earlier than 
April 5, 2004 for the grant of service connection for lumbar 
disc disease with right radicular pain.  

At the veteran's September 2006 hearing, the veteran, through 
his representative, also raised a claim of entitlement to an 
increased initial disability rating for his service-connected 
lumbar disc disease with right radicular pain.  This issue is 
referred to the RO.  


FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO denied service 
connection for a low back disorder, and the veteran did not 
appeal.

2.  The February 1993 rating decision was adequately 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect; the 
decision was not egregious or fatally flawed.

3.  November 2001 and June 2002 rating decisions denied the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for a low back disorder.  
The veteran filed a timely NOD with regard to the June 2002 
rating decision, and an SOC was issued in November 2002, but 
the veteran did not perfect his appeal.

4.  The veteran's most recent application to reopen his claim 
for service connection for a low back disorder was received 
by the RO on March 24, 2004.


CONCLUSION OF LAW

1.  The requirements are met for an earlier effective date of 
March 24, 2004, for the grant of service connection for 
lumbar disc disease with right radicular pain.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.155, 3.159, 3.400 (2006).

2.  The February 1993 rating decision that did not grant 
service connection for the veteran's low back disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here the veteran is appealing the effective date assignment 
as to his back disability. In this regard, because the August 
2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2004 effective date determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the effective date 
assignment here triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant law and regulations for assignment of the 
effective date.  In addition, a March 2006 letter explained 
the basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve an earlier 
effective date for the grant of service-connection for the 
disability at issue.

With regard to the veteran's claim of CUE in the RO's 
February 1993 rating decision, the Board notes that, as will 
be explained below, the law in this case, and not the 
evidence, is dispositive.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation 
of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Indeed, the Court has specifically held that 
the VCAA has no application to allegations of CUE as a matter 
of law, regardless of whether the Board or RO issued the 
earlier decision in question.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 
15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 
7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Therefore, the Board 
finds that no further action is necessary under the VCAA on 
this CUE issue.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
post-service treatment and examinations.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claims, including transcripts of his testimony before 
the Decision Review Officer (DRO) of the RO, and before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  Indeed, the Court has specifically held that 
where a prior unappealed decision consequently became final 
and binding on the veteran, the effective date of his 
eventual subsequent award of service connection is the date 
of receipt of his reopened claim - not the date of receipt 
of his original claim.  See Sears v. Principi, 16 Vet App 244 
(2002); Melton v. West, 13 Vet App 442 (2000).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

In cases involving error, the effective date of an evaluation 
is the date on which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.400(k).

Clear and Unmistakable Error 

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Analysis

The veteran first filed a claim for service connection for a 
low back disorder in November 1992, within one year of his 
separation from service.  A February 1993 rating decision 
denied his claim.  In March 1993, the RO sent the veteran a 
letter notifying him of the unfavorable decision and 
apprising him of his procedural and appellate rights, but he 
did not appeal that decision.  Consequently, in the absence 
of CUE (as explained below), it became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 4005 (within one year from the date of mailing the notice 
of the RO's decision, a notice of disagreement (NOD) must be 
filed to initiate an appeal of any issue adjudicated by the 
RO).  See also 38 U.S.C.A. § 7105(c) (If an NOD is not filed 
within one year of notice of a RO decision, the decision is 
final and binding on the veteran based on the evidence then 
of record). 

In May 2001, he submitted a petition to reopen his previously 
denied claim of entitlement to service connection for a low 
back disorder, which was denied in a November 2001 rating 
decision.  Again, the veteran did not appeal.  However, in 
April 2002, the veteran filed another petition to reopen this 
previously denied claim for service connection, which the RO 
denied in a June 2002 rating decision.  In response, he filed 
a timely NOD later that month.  In November 2002, the RO sent 
him an SOC, but he did not file a timely substantive appeal 
(VA Form 9 or equivalent statement) to perfect his appeal to 
the Board.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b) (where the appellant files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
statement of the case was mailed or within one year from the 
date of mailing the notice of the decision, the RO's 
determination becomes final).  

On March 24, 2004, the veteran's Congressman faxed, to a VA 
office in Phoenix, Arizona, a letter from the veteran 
requesting assistance with his claim for benefits from VA, 
and asserting that his current back disorder was related to 
his military service.  At that time, medical evidence in 
support of his claim was also submitted.  On April 5, 2004, a 
copy of the aforementioned letter was again received by VA.

Following receipt of additional medical records and a VA 
examination, an August 2004 rating decision granted service 
connection for lumbar disc disease and assigned a 40 percent 
disability rating, effective April 5, 2004.

The correct effective date in this case is March 24, 2004 
(rather than April 5, 2004), which is slightly earlier than 
the existing effective date.  The veteran wants a much 
earlier effective date, indeed retroactive to 1992.  However, 
where there were several prior final RO decisions, including 
in February 1993, the effective date for his award does not 
necessarily relate back to those earlier decisions or his 
original claim.  Rather, if, as here, those decisions became 
final and binding on him because they were not timely 
appealed, and in the absence of CUE (as explained below), 
then the date of receipt of his reopened claim will be the 
effective date of his award.  See Sears v. Principi, 16 Vet. 
App. 244 (2002).

There is no indication the veteran either appealed any of the 
RO's previous rating decisions or specifically acted to 
reopen his claim prior to March 24, 2004, and his file does 
not contain a written claim, either formal or informal, until 
the March 24, 2004 letter to his Congressman.  As the 
effective date can be no earlier than the date of receipt of 
his reopened claim, March 24, 2004 is the correct effective 
date in this particular instance.  See 38 C.F.R. 3.400(q), 
(r).  See also Melton v. West, 13 Vet. App. 442 (2000).

While the Board is mindful of the veteran's statements that 
his lumbar disc disease with right radicular pain existed 
since service, there is no provision for payment of benefits 
from separation from service based on his original claim 
within one year of service, as the February 1993 RO decision 
which denied such claim is final.  See 38 C.F.R. 
§§  3.400(b)(2), (r).

The only remaining way the veteran can receive an earlier 
effective date is to collaterally attack the RO's initial 
February 1993 decision on the basis of CUE.  See 38 C.F.R. § 
3.105(a) (2005), providing an exception to the above rule; 
previous determinations that are final and binding will be 
accepted as correct "in the absence of clear and 
unmistakable error."  Thus, such decisions are not final and 
binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And for the purpose of authorizing benefits, 
the decision reversing a prior decision on the grounds of CUE 
"has the same effect as if the corrected decision had been 
made on the date of the reversed decision."  Id.

The veteran and his representative claim there was CUE in the 
February 1993 rating decision because the denial of his claim 
was predicated solely on the absence of a diagnosed back 
disorder during his December 1992 VA examination - without 
any significant consideration of the several prior instances 
during service when he had complaints referable to this back, 
and received evaluation and treatment for it.  According to 
the veteran, his service medical records showed a diagnosis 
of herniated nucleus pulposus, which the December 1992 VA 
examiner did not adequately consider when he determined that 
the veteran did not have a service-connected back disorder.  
And this lack of consideration of the veteran's service 
medical records, according to the veteran, constitutes 
"grave procedural error" warranting a finding of CUE.  
However, this argument is misplaced.

While it is indeed true the RO's February 1993 denial of the 
veteran's claim was based on the absence of an objective 
finding related to his back during the December 1992 VA 
examination, the existence of the claimed disability was a 
necessary requirement for granting service connection under 
the law then in effect (and this remains unchanged).  The 
only evidence before the RO at the time of the initial denial 
in 1993 was the veteran's service medical records, which as 
pointed out showed treatment for back pain on various 
occasions, but which also did not confirm he had been 
diagnosed with a low back disorder at his discharge from the 
military.  The argument that various treatment notes and 
diagnoses during his military service related to his back, 
but absent any findings of a back disorder at separation or 
upon VA examination, warranted a diagnosis by the VA 
examiner, and a finding of service connection by the RO, is 
merely a disagreement with the RO's evaluation of the 
evidence and, consequently, is not a basis for finding CUE.  
Russell v. Principi, 3 Vet. App. at 313.  In other words, the 
veteran and his representative are making an argument 
tantamount to the RO should have given more credence and 
probative value to the treatment records from earlier in 
service than to what was noted (or not documented) during the 
separation examination and December 1992 VA examination.  
However, that determination was within the RO adjudicator's 
realm of discretion, in weighing evidence both for and 
against the claim.

Moreover, even assuming, as alleged, that the VA medical 
examiner did not fully consider the various findings related 
to his back, as noted in his in-service treatment records, 
the Board notes that the RO is not qualified to make 
determinations of medical causation without clear evidence or 
an opinion demonstrating a causal link.  The veteran did not 
provide any additional evidence indicating that he had a back 
disorder (at that time), which was causally or etiologically 
related to his service, and, without such a medical evidence, 
the RO could not conclude that the veteran had a back 
disorder which was causally or etiologically related to the 
veteran's service.  Accordingly, the Board concludes that the 
RO considered all of the relevant law and evidence in the 
February 1993 rating decision, and this decision was not 
clearly and unmistakably erroneous.

For all of these reasons, the RO's February 1993 rating 
decision became final and binding on the veteran when, 
unfortunately, he did not file an appeal in response to it, 
and therefore could only be reopened with new and material 
evidence.  Thus, when the RO more recently granted his March 
24, 2004 petition to reopen this claim, the date of receipt 
of that petition is the earliest possible effective date he 
can receive.  See Waddell v. Brown, 5 Vet. App. 454, 456 
(1993) (by statute and regulation, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of an original claim which was previously 
denied).


ORDER

An earlier effective date of March 24, 2004 is granted for 
service connection for lumbar disc disease with right 
radicular pain.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


